 


109 HR 1521 IH: Ending Tax Breaks for Discrimination Act of 2005
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1521 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mrs. Maloney (for herself, Mr. Sherman, Ms. Bordallo, Mr. Frank of Massachusetts, Mr. Payne, Mr. Cummings, Ms. Slaughter, Mr. Oberstar, Mr. Owens, Mr. Abercrombie, Ms. Watson, Ms. Jackson-Lee of Texas, Ms. Millender-McDonald, Mr. Brown of Ohio, and Mr. Evans) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to deny all deductions for business expenses associated with the use of a club that discriminates on the basis of sex, race, or color. 
 
 
1.Short titleThis Act may be cited as the Ending Tax Breaks for Discrimination Act of 2005. 
2.Denial of deduction for business expenses for use of club that discriminates on basis of sex, race, or color 
(a)In generalSection 162 of the Internal Revenue Code of 1986 (relating to trade or business expenses) is amended by redesignating subsection (q) as subsection (r) and by inserting after subsection (p) the following new subsection: 
 
(q)Denial of deduction for use of club that discriminates on basis of sex, race, or color; denial of deduction for certain advertising expenses 
(1)In generalNo deduction shall be allowed under this section for any amount paid or incurred— 
(A)to any private discriminatory club, 
(B)for the use of services or facilities of any private discriminatory club, or 
(C)for transportation, meals, lodging, and other traveling expenses (not described in subparagraph (A) or (B)) incurred in connection with such use. 
(2)Advertising expensesNo deduction shall be allowed under this section for any amount paid or incurred for— 
(A)advertising of any event held at any facility of a discriminatory club, or 
(B)advertising for any product or service if the advertising occurs on any broadcast media during, or in association with, such media’s coverage of any such an event. 
(3)Private discriminatory clubFor purposes of this subsection, the term private discriminatory club means any club organized for business, pleasure, recreation, or other social purpose if such club restricts its membership or the use of its services or facilities on the basis of sex, race, or color. 
(4)Receipts to State nondeductibility of expensesAll receipts for any expense which is not allowed as a deduction under this section by reason of subsection (a) shall include the following statement: The expenditures covered by this receipt are nondeductible for Federal income tax purposes. . 
(b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act. 
 
